Citation Nr: 1542831	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  07-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy.

4.  Entitlement to service connection for left foot drop, to include as secondary to service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy.

5.  Entitlement to service connection for left calf atrophy, to include as secondary to service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy.

6.  Entitlement to a higher initial rating for diabetes mellitus, rated 10 percent disabling prior to September 8, 2009 and 20 percent disabling from September 8, 2009 to June 1, 2014.

7.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  He received the Combat Infantryman Badge, Army Commendation Medal with "V" Device, Air Medal, and Bronze Star Medal.  He had additional service with the Army Reserve, to include a period of active duty for training (ACDUTRA) in May 1984.

These matters come before the Board of Veterans' Appeals  (Board) from June 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  In the June 2007 decision, the RO made the following determinations: granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from July 27, 2006; granted service connection for diabetes mellitus and assigned an initial 10 percent disability rating, effective from September 27, 2006; and denied entitlement to service connection for a back disability, left calf atrophy, and left foot drop.  In the January 2010 decision, the RO denied entitlement to service connection for right shoulder and right knee disabilities and denied entitlement to a TDIU.

In June 2007 and July 2013, the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing requests.

The RO assigned an initial 50 percent disability rating for PTSD, effective from July 27, 2006, by way of a July 2009 rating decision.

In July 2010, the RO assigned an initial 20 percent disability rating for diabetes mellitus, effective from September 8, 2009.

The issues of entitlement to service connection for a right shoulder disability, a right knee disability, a back disability, left foot drop, and left calf atrophy, entitlement to a higher initial rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2014, service connection for diabetes mellitus was severed, effective from June 1, 2014; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

CONCLUSIONS OF LAW

1.  The RO's March 2014 rating decision that severed service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  There is no legal basis for a retroactive increase after severance of service connection for diabetes mellitus.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case in that the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to retroactive increases for severed benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Analysis

A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  38 C.F.R. § 3.400 (o)(1).
In the present case, service connection for diabetes mellitus was severed, effective from June 1, 2014, by way of the March 2014 rating decision.  The Veteran was notified of the RO's March 2014 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the March 2014 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The law is dispositive as it prohibits a retroactive increase once basic entitlement has been terminated.  Accordingly, the Board finds that the Veteran lacks entitlement under the law for a higher initial rating for diabetes mellitus because service connection for that disability has been severed.  As the disposition of this case is based on law and not the facts of this case, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating higher than 10 percent prior to September 8, 2009 and an initial rating higher than 20 percent since that date for diabetes mellitus is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a January 2008 statement from M. C. Young, M.D. (VA Form 21-4138) indicates that the Veteran suffered a traumatic spinal cord injury involving his thoracic level which resulted in paraplegia.  Thus, there is competent evidence of a current back disability.  Service treatment records include a September 1971 report of medical history form completed for purposes of separation from service on which the Veteran reported that he experienced back pain.  In addition, he claims that he injured his back at the same time that he injured his left knee during a period of ACDUTRA in May 1984 and that his claimed back disability may be related to his service-connected left knee disability.

A June 1986 treatment record reflects that the Veteran injured his left knee in 1984 and that there was evidence of right L4-L5 axonal degeneration.  The medical professional who completed this treatment record opined that the Veteran "most likely suffered some sort of nerve root injury in the accident . . . ."

Hence, there is competent evidence of a current back disability, back symptoms at the time of the Veteran's separation from active service, and a reported back injury during a period of ACDUTRA.  Also, there is a medical opinion that symptoms associated with the Veteran's back disability may be related to his injury during that period of ACDUTRA.  Such evidence suggests that the claimed back disability may be related to service.  Hence, VA's duty to obtain an examination as to the nature and etiology of any current back disability is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of any current back disability.

As for the claims of service connection for a right knee disability, left foot drop, and left calf atrophy, the Veteran contends that these disabilities are related to his service-connected left knee disability.  In the alternative, the left foot drop and left calf atrophy may be related to the in-service left knee injury.

An August 2008 VA examination report reveals that there was x-ray evidence of mild joint space narrowing of arthritis of the right knee.  The physician who conducted the examination opined that the Veteran's right knee arthritis was age related and was not secondary to or the direct and proximate result of his service-connected left knee disability.

The August 2008 opinion is insufficient because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, the opinion only addresses whether the Veteran's current right knee disability was caused by his service-connected left knee disability and no opinion was provided as to whether the right knee disability was aggravated by the service-connected disability.  See 38 C.F.R. § 3.310 (2015).  In addition, no opinion was provided as to whether the right knee disability was directly related to the documented right knee problems in the Veteran's service treatment records.

Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current right knee disability.

A VA examination was conducted in November 2006 to assess the nature and etiology of any current left foot drop and left calf atrophy.  The physician who conducted the examination noted that there was left foot drop and left calf atrophy and explained that it was unclear as to whether the atrophy was due to some peripheral nerve problem, such as reflex sympathetic dystrophy.  Thus, he was unable to comment "as far as one thing causing another" because the reflex sympathetic dystrophy was a pain syndrome.  The left lower extremity "could be as it is because of the possible spinal cord injury" or it was possible that "it could be as it is because of the reflex sympathetic dystrophy" that had been previously diagnosed.  While the severity of the Veteran's left knee and leg problems were only mild, "the exact cause of all of it [was] not completely clear to [the examiner]."  However, he did note that lack of use for any reason may cause atrophy.

A VA neurologic examination was subsequently conducted in November 2006 and the examiner concluded that the left lower extremity findings were not consistent with a knee injury and damage to tibial and/or peroneal nerves at that level.  There was no objective evidence of a peripheral nerve lesion (such as atrophy of the calf).  The Veteran's pain was "in the opposite leg" and would not be consistent with reflex sympathetic dystrophy related to the knee injury.  An electromyograph revealed mild slowing of the nerve conduction velocities in the lower extremities, which was felt to be due to temperature and not due to pathology.  There was no evidence of a peripheral nerve lesion in the lower extremities.

New opinions as to the etiology of the current left foot drop and left calf atrophy are necessary because the November 2006 opinions are unclear and equivocal.  Also, while the opinion of the examiner who conducted the neurologic examination appears to indicate that the left foot drop and left calf atrophy were not caused by the service-connected left knee disability, there is no opinion as to any possible aggravation of the non service-connected disabilities by the service-connected knee disability.  See 38 C.F.R. § 3.310.

Also, the claims of service connection for left foot drop and left calf atrophy are inextricably intertwined with the claim of service connection for a back disability in that the examiner who conducted the November 2006 VA examination opined that the Veteran's left lower extremity symptoms are possibly due to a spinal cord injury.  As the claim of service connection for a back disability is being remanded, the Board will defer adjudication of the claims of service connection for left foot drop and left calf atrophy.

With respect to the appeal for a higher initial rating for PTSD and the claim for a TDIU, the Veteran was afforded a VA psychiatric examination in July 2012 to assess the severity of the disability and its impact on his employability.  This examination is insufficient, however, because the examiner provided inconsistent information as to the severity of the Veteran's psychiatric disability and the extent to which it impairs his ability to secure and follow all substantially gainful employment.  Specifically, the examiner indicated that the psychiatric disability only resulted in an "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  Despite these references to only occasional/intermittent work impairments, the examiner then stated that there would be limitations in the Veteran's ability to gain/maintain employment and that his serious symptoms "prevent[ed] him from engaging in gainful employment with physical or sedentary work."  In light of this inconsistency, a remand is also necessary to afford the Veteran a new VA examination to evaluate the current severity of his service-connected psychiatric disability and to obtain a new opinion as to the impact of the disability on his ability to secure and follow substantially gainful employment.

Additionally, the claim for a TDIU is inextricably intertwined with the service connection and higher initial rating issues currently on appeal.

The Veteran reported on a March 1985 Social Security Administration "Disability Report" (Form SSA 3368-F8) that he received treatment for left lower extremity problems at Great Lakes Naval Hospital from October to November 1984 and at the VA Medical Center in Chicago, Illinois (VAMC Chicago).  The July 2012 VA psychiatric examination report also indicates that the Veteran continued to receive VA psychiatric treatment at the VA Medical Center in Jackson, Mississippi (VAMC Jackson).  There are no treatment records from VAMC Chicago in the claims file.  Although there are some records from Great Lakes Naval Hospital in the file, they are not dated from October to November 1984 (the Board notes that Great Lakes Naval Hospital is no longer in existence).  Furthermore, the most recent treatment records from VAMC Jackson are dated in April 2010.  Thus, it appears that there are additional relevant federal treatment records that have not yet been obtained. 

Additionally, a September 2007 VA nurse practitioner follow up note reflects that the Veteran received treatment for a shoulder strain at Natchez Regional Medical Center (Natchez) in August 2007.  There are some treatment records from Natchez in the file, but there are no records associated with the Veteran's treatment for a shoulder strain in August 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a right shoulder disability, a right knee disability, a back disability, a left leg disability (including muscle and neurologic disability), a psychiatric disability, and an ear disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a right shoulder disability, a right knee disability, a back disability, a left leg disability (including muscle and neurologic disability), a psychiatric disability, and an ear disability from Natchez Regional Medical Center (see the September 2007 VA nurse practitioner follow up note) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims. 

2.  Obtain and associate with the file all records of the Veteran's treatment from VAMC Chicago dated from September 1971 through the present; from the VA Medical Center in Hines, Illinois dated from December 1998 through the present; from VAMC Jackson dated from April 2010 through the present; and all such records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
 
3.  Contact the National Personnel Records Center and any other appropriate depository and request all records of the Veteran's treatment from Great Lakes Naval Hospital. 

If any identified treatment records from Great Lakes Naval Hospital cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  If any treatment records from Great Lakes Naval Hospital are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability. All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current back disability identified (i.e., any back disability diagnosed since September 2006), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset during the Veteran's period of service from October 1969 to September 1971 or his period of ACDUTRA in May 1984, had its clinical onset in the year immediately following the period of service from October 1969 to September 1971 (in the case of any currently diagnosed arthritis), is related to the Veteran's reported back symptoms on the September 1971 report of medical history form, is related to his reported back injury during his period of ACDUTRA in May 1984, is due to disease or injury permanently aggravated beyond its natural progression during the period of ACDUTRA in May 1984, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current back disability was caused by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy?

 (c)  Is it at least as likely as not (50 percent probability or more) that the current back disability was aggravated by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all back disabilities diagnosed since September 2006, the Veteran's report of back symptoms on the September 1971 report of medical history form, his reported back injury at the same time that he injured his left knee during a period of ACDUTRA in May 1984, and his reported on the job injury in 1986.

The absence of clinical evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner must provide reasons for each opinion given.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current right knee disability identified (i.e., any right knee disability diagnosed since July 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right knee disability had its clinical onset during service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's right knee problems in service in July 1971, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right knee disability was caused by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy?

(c)  Is it at least as likely as not (50 percent probability or more) that the current right knee disability was aggravated by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all right knee disabilities diagnosed since July 2007 and the Veteran's treatment for right knee pain (diagnosed as internal derangement of the right knee) in service in July 1971.

The examiner must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current left foot drop.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current left foot drop identified (i.e., any left foot drop diagnosed since September 2006), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left foot drop had its clinical onset during the period of service from October 1969 to September 1971 or during the period of ACDUTRA in May 1984, had its clinical onset in the year immediately following the period of service from October 1969 to September 1971 (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's left knee injury during his period of ACDUTRA in May 1984, is due to disease or injury permanently aggravated beyond its natural progression during the period of ACDUTRA in May 1984, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left foot drop was caused by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy?

 (c)  Is it at least as likely as not (50 percent probability or more) that the current left foot drop was aggravated by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any left foot drop diagnosed since September 2006, the Veteran's left knee injury during a period of ACDUTRA in May 1984, and his reported on the job injury in 1986.

The examiner must provide reasons for each opinion given.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current left calf atrophy.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current left calf atrophy identified (i.e., any left calf atrophy diagnosed since September 2006), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left calf atrophy had its clinical onset during the period of service from October 1969 to September 1971 or during the period of ACDUTRA in May 1984, had its clinical onset in the year immediately following the period of service from October 1969 to September 1971 (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's left knee injury during his period of ACDUTRA in May 1984, is due to disease or injury permanently aggravated beyond its natural progression during the period of ACDUTRA in May 1984, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left foot drop was caused by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy (to include any disuse of the left leg due to the left knee disability)?

 (c)  Is it at least as likely as not (50 percent probability or more) that the current left foot drop was aggravated by the Veteran's service-connected residuals of left knee internal derangement with reflex sympathetic dystrophy (to include any disuse of the left leg due to the left knee disability)?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any left calf atrophy diagnosed since September 2006, the Veteran's left knee injury during a period of ACDUTRA in May 1984, and any disuse of the left leg due to the left knee disability.

The examiner must provide reasons for each opinion given.

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD. All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's PTSD and fully describe the impact of the disability on his occupational and social functioning.

The examiner shall also specifically answer the following questions:

 (a)  Does the service-connected PTSD, by itself and without regard to any other disabilities, result in total occupational and/or social impairment?

 (b)  Is it at least as likely as not (50 percent probability or more) that the service-connected PTSD, in combination with his other service-connected disabilities, would prevent the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for each opinion given.

10.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


